Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        27-DEC-2021
                                                        11:04 AM
                                                        Dkt. 4 ODDP

                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    CHRIS SLAVICK, Petitioner

                                vs.

 HALAWA CORRECTIONAL FACILITY ADMINISTRATIVE STAFF; GARY KAPLAN;
   JAN MOLINA; LYLE ANTONIO; SCOTT HARRINGTON; ALICIA TORRES;
            MONICA CHUN; and CALVIN MOCK, Respondents.


                       ORIGINAL PROCEEDING
            (CASE NO. 1PC041001534; CAAP-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition for writ of mandamus

filed by petitioner Christopher Lee Slavick, it appears that,

based on the information presented, petitioner fails to

demonstrate a clear and indisputable right to the requested

relief or that respondents are refusing to perform a clear and

precise duty that is owed to petitioner.    Petitioner, therefore,

is not entitled to an extraordinary writ.     See Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action); Barnett v. Broderick, 84 Hawai#i

109, 111, 929 P.2d 1359, 1361 (1996) (mandamus relief is

available to compel an official to perform a duty allegedly owed

to an individual only if the individual’s claim is clear and

certain, the official’s duty is ministerial and so plainly

prescribed as to be free from doubt, and no other remedy is

available).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          DATED: Honolulu, Hawai#i, December 27, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2